Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Agreement made and entered into effective as of September 20, 2019 by and
between Frank Ng, an individual resident of California (“Employee”), and Allied
Esports Entertainment, Inc., a Delaware corporation (“Company”), collectively
referred to as “the Parties”.

 

Recitals

 

WHEREAS, the Company desires to employ Employee as Chief Executive Officer, and
Employee desires to accept employment upon the terms and conditions set forth
herein;

 

WHEREAS, Employee acknowledges that during the course of his employment,
Employee will have access to and be provided with confidential and proprietary
information and trade secrets of the Company which are invaluable to the Company
and vital to the success of the Company’s business;

 

WHEREAS, the Company and Employee desire to protect such proprietary and
confidential information and trade secrets from disclosure to third parties or
unauthorized use to the detriment of the Company; and

 

WHEREAS, the Company and Employee desire to set forth in this Agreement, the
terms, conditions, and obligations of the parties with respect to such
employment.

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

1.               Employee’s Acknowledgment and Certifications. Employee hereby
represents and certifies that Employee is not subject to any other agreement or
restrictive covenant that Employee violates by working with Company. Further,
Employee represents that no conflict of interest or breach of Employee’s
fiduciary duties will result by working with and performing duties for Company.
Employee further agrees and certifies that Employee will not use or disclose to
Company any confidential, proprietary or trade secret information belonging to
another individual or entity which may not properly be used or disclosed by
Employee to Company.

 

2.               Employment and Term. Company hereby employs Employee as Chief
Executive Officer and Employee accepts such employment pursuant to the terms of
this Agreement. Employee shall report to and take direction from the Chairman of
the Company’s Board of Directors (the “Board”) and the Board. The Company shall
appoint Employee as a member of the Board and shall use its commercially
reasonable efforts to cause Employee to be elected as a member of the Board
throughout Employee’s term of employment hereunder, including without limitation
nominating Employee for election as a director at each stockholder meeting
during such term at which Employee’s term as a director would otherwise expire.
Employee agrees to accept election, and to serve as director of the Company
during the term of his employment hereunder.

 

This Agreement shall commence on the Effective Date, and shall continue, unless
sooner terminated in accordance with this Agreement, until August 9, 2022 (the
“Initial Period”); provided, however, this Agreement may be extended for an
additional period of up to one year by the Parties’ mutual written agreement at
least thirty (30) days prior to expiration of the Initial Period (the “Extended
Period” and together with the Initial Term, the “Agreement Period”). During the
Agreement Period, Employee’s employment may be terminated by the Company with or
without Cause, subject to Sections 6 and 8 of this Agreement, and Employee may
resign or otherwise terminate his employment with the Company at any time, with
or without notice, subject to the provisions of Sections 9 and 10 of this
Agreement. Notwithstanding the provisions of this Section, the provisions of
Sections 4.d, and 6-22 shall survive the termination of Employee’s employment
and remain in full force and effect thereafter.

 

 

 

 

 



 1 

 

 

3.               Duties. Employee shall have the title of Chief Executive
Officer. Employee will devote Employee’s full working time, attention, loyalty,
skills and efforts to diligently perform all the duties, responsibilities, and
requirements assigned to Employee while employed by Company. Employee’s title,
position and duties are at all times subject to change at the direction of the
Company’s Board of Directors (the “Board”).

 

4.               Compensation.

 

a.                Base Salary. During the Initial Period, Employee will receive
an annualized base salary of $300,000 (gross, less applicable legally required
withholdings and such other deductions as Employee voluntarily authorizes in
writing). Thereafter, the Employee’s base salary shall be subject to adjustment
with cost-of-living adjustments that apply to all Company employee salaries form
time to time, and subject to other adjustment by the Board at any time as the
Board deems appropriate.

 

b.               Bonus. In each calendar year during the term of this Agreement,
beginning in calendar year 2020, Employee shall be eligible to receive an annual
incentive bonus determined annually at the discretion of the Board, subject to
the attainment of certain Board objectives. Any payments made under this Section
4(b) shall be paid within 3 1/2 months of the end of the bonus period, provided
that Employee was employed by the Company on the last day of the bonus period.

 

c.                Restricted Stock. The Employee will receive 17,668 shares of
the Company’s common stock (valued at $100,000 based on the closing price of the
shares on the date hereof) issued pursuant to the 2019 Equity Incentive Plan
(the “Plan”) and a Restricted Stock Agreement dated the date hereof between the
Company and Employee.

 

d.               Directors & Officers Insurance. While employed by Company,
Employee shall be considered an officer of Company and shall be covered by D&O
Insurance, or any other similar type of insurance, that provides coverage for
Employee’s acts or omissions undertaken during the course and scope of
Employee’s employment and maintain coverage for Employee for at least three (3)
years following Employee’s employment.

 

5.               Additional Benefits.

 

a.                Automobile. Company shall reimburse Employee for deductible
automobile mileage according to its Expense Reporting Procedures.

 

b.               Business Expenses. Company will reimburse Employee for all
preapproved, reasonable, deductible and substantiated business expenses per its
Expense Reporting Procedures. This includes, but is not limited to such expenses
as cell phones and business meetings.

 

c.                Vacation. Employee shall be entitled to four (4) weeks of paid
vacation per each calendar year (pro rated for 2019) earned ratably over each
calendar year, to be taken at such times as Employee and Company shall determine
and provided that no vacation time shall unreasonably interfere with the duties
required to be rendered by Employee hereunder; provided that the Employee shall
only accrue up to a maximum of thirty (30) vacation days. Once the maximum
number of days of vacation is accrued, no additional vacation days will accrue
until Employee uses accrued vacation. Once the accrued vacation days fall below
the accrual cap, Employee will commence accruing vacation again under the
formula above starting after the number of days falling below the maximum. This
vacation policy provision is meant to act as a cap or limit on the accrual of
vacation time, and is not meant to act as a forfeiture of any accrued vacation
benefits. Any vacation time not taken by Employee during any calendar year may
be carried forward into one succeeding calendar year. Accrued but unused
vacation will be paid out to Employee at the time of termination of employment.

 

d.               Benefits. Employee will be eligible for the benefits provided
from time to time by the Company for the benefit of its executive employees.

 

 

 



 2 

 

 

6.               Nondisclosure Agreement. Employee acknowledges that he has
executed in favor of the Company that certain Agreement Regarding
Confidential/Proprietary Information, Nondisclosure, Non-Solicitation And
Invention Assignment dated effective September 20, 2019 (the “Nondisclosure
Agreement”), the terms of which shall continue in full force and effect and
shall control in the case of any conflicts with the terms of this Agreement.
Notwithstanding anything to the contrary herein, Company shall have no
obligation to pay to Employee any severance payments due hereunder if Employee
breaches the terms of the Nondisclosure Agreement after the date of the
termination of Employee’s employment with the Company.

 

7.               Termination by Company for Cause. Company may terminate
Employee’s employment for “Cause” at any time, without notice. For purposes of
this Agreement, the term “Cause” shall mean any of the following:

 

a.                Employee engages in willful misconduct or fails to follow the
reasonable and lawful instructions of the Board, if such conduct is not cured
within thirty (30) calendar days after Company sends notice to the Employee of
the alleged Cause,

 

b.               Employee embezzles or misappropriates assets of Company or any
of its subsidiaries;

 

c.                Employee’s violation of Employee’s obligations in this
Agreement, if such conduct is not cured within thirty (30) calendar days after
Company sends written notice to the Employee of the alleged Cause;

 

d.               Breach of the Nondisclosure Agreement or any other agreement
between Employee and Company or to which Company and Employee are parties, or a
breach by Employee of a fiduciary duty or responsibility to Company;

 

e.                The commission by Employee of fraud or other willful conduct
that adversely affects the business or reputation of Company, as determined in
the Board’s sole discretion; or,

 

f.                Company has a reasonable belief Employee engaged in some form
of harassment or other improper conduct prohibited by Company policy or law.

 

In the event of a termination for Cause, Employee shall only be entitled to
receive payment of base salary, in effect at the time of termination, through
Employee’s last date of employment, accrued, unused vacation pay and any bonus
payments fully earned prior to the effective date of termination. Employee will
not be entitled to any other payments, salary, or bonus. Employee shall have
absolutely no right to receive or retain any other payment or compensation
whatsoever under this Agreement. The Employee’s rights and obligations regarding
stock options, restricted stock or other equity incentives owned by Employee
shall be determined in accordance with and be governed by the Plan and any award
agreements issuing such equity incentives.

 

8.               Termination by Company without Cause or Upon Death or
Disability. Company may terminate Employee’s employment without Cause at any
time, for any reason, without notice. For purposes of this Agreement, an
election by the Company not to extend employment pursuant to Section 2 shall be
deemed a termination without Cause. Employee’s employment will terminate as of
the date of Employee’s death or Disability (as defined below). In the event
Employee’s employment is terminated by Company without Cause, or Employee’s
employment is terminated as a result of Employee’s death or Disability, Employee
(or his or her estate) shall be entitled to receive from Company, subject to
Sections 6, 11 and 12, severance equal to the sum of (i) twelve (12) months of
Employee’s base salary, then in effect at the time of termination, plus (ii)
Employee’s bonus payment on a pro-rata basis through the date of termination, in
each case payable over a twelve-month period in equal installments on the
Company’s regular pay dates, less applicable taxes and withholdings. Employee
shall also receive any accrued, unused vacation pay. The severance pay is
conditioned upon Employee’s execution of a full and final waiver of all claims
against Company, and not rescinding or revoking (to the extent permitted under
such release) Employee’s release, in a form acceptable to Company. The
Employee’s rights and obligations regarding stock options, restricted stock or
other equity incentives owned by Employee shall be determined in accordance with
and be governed by the Plan and any award agreements issuing such equity
incentives; provided that all stock options shall be deemed to have fully vested
and all restrictions on any restricted stock issued to Employee shall be deemed
to have lapsed effective upon the termination date under this section.
“Disability” shall mean a determination by the Board that Employee is unable to
perform the essential functions of his or her job under this Agreement due to
illness, injury, or other condition of a physical or psychological nature, with
or without a reasonable accommodation for a period aggregating to 90 days in any
12-month period. Such determination shall be made in good faith by the Board,
the decision of which shall be conclusive and binding. For clarity, the
essential function of Employee’s job specifically include, but are not limited
to, Employee’s consistent performance of his obligations under Section 3 of this
Agreement.

 

 

 



 3 

 

 

9.               Termination by Employee for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean (i) a material diminution in Employee’s
position, duties, base salary, and responsibilities; (ii) Company’s notice to
Employee that his or her position will be relocated to an office which is
greater than 150 miles from Employee’s prior office location; (iii) the Board
requests Employee to engage in actions that would constitute illegal or
unethical acts; or (iv) any material breach by the Company or its subsidiary of
any contract entered into between Employee and the Company or an affiliate of
the Company, including this Agreement. In all cases of Good Reason, (A) Employee
must have given notice to Company that an alleged Good Reason event has
occurred, (B) the circumstance must remain uncorrected by Company after the
expiration of thirty (30) days after receipt by Company of such notice, and (C)
Employee must resign his or her employment within thirty (30) days of the
expiration of the foregoing 30-day cure period. If Employee properly terminates
his or her employment for Good Reason, Employee shall be entitled to receive
from Company, subject to Sections 6, 11 and 12, severance equal to the sum of
(1) twelve (12) months of Employee’s base salary, then in effect at the time of
termination, payable on the Company’s ordinary payment dates during the
severance pay period, plus (2) Employee’s bonus payment on a pro-rata basis
through the date of termination, in each case payable over a twelve-month period
in equal installments on the Company’s regular pay dates, less applicable taxes
and withholdings. Employee shall also receive any accrued, unused vacation pay.
The severance pay is conditioned upon Employee’s execution of a full and final
waiver of all claims against Company, and not rescinding or revoking (to the
extent permitted under such release) Employee’s release, in a form acceptable to
Company. The Employee’s rights and obligations regarding stock options,
restricted stock or other equity incentives owned by Employee shall be
determined in accordance with and be governed by the Plan and any award
agreements issuing such equity incentives; provided that all stock options shall
be deemed to have fully vested and all restrictions on any restricted stock
issued to Employee shall be deemed to have lapsed effective upon the termination
date under this section.

 

10.            Termination by Employee without Good Reason. If Employee
terminates his or her employment with Company without Good Reason, Employee is
only entitled to his or her base salary, then in effect at the time of
termination, through Employee’s last day of employment, accrued, unused vacation
pay and any bonus payments fully earned prior to the effective date of
termination. Employee will not be entitled to any other payments, salary, or
bonus. The Employee’s rights and obligations regarding stock options, restricted
stock or other equity incentives owned by Employee shall be determined in
accordance with and be governed by the Plan and any award agreements issuing
such equity incentives.

 

11.            Internal Revenue Code Section 409(A). The intent of the Parties
is that payments and benefits under the Agreement comply with or be exempt from
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance thereunder (the “Code”) and, accordingly, to
the maximum extent permitted the Agreement shall be interpreted to be in
compliance therewith or exempt therefrom. To the extent any such cash payment or
continuing benefit payable upon Employee’s termination of employment is
nonqualified deferred compensation subject to Section 409A, then, only to the
extent required by Section 409A, such payment or continuing benefit shall not
commence until the date which is six (6) months after the date of separation
from service, and any previously scheduled payments shall be made in a lump sum
(without interest) on that date. For purposes of Section 409A, the phrase
“termination of employment” (or other words to that effect), as used in this
Agreement, shall be interpreted to mean “separation from service” as defined
under Section 409A.

 

12.            Golden Parachute Limitation (Sec. 280G). Notwithstanding anything
to the contrary contained herein, if any payments or benefits provided under
this Agreement constitute “parachute payments” within the meaning of Section
280G of the Code (the “Parachute Payments”) and such Parachute Payments are
subject to the excise tax imposed by Section 4999 of the Code or nondeductible
under Code Section 280G (“Section 280G”), then the Parachute Payments shall be
reduced to an amount such that the aggregate of the Parachute Payments does not
exceed 2.99 times the “base amount,” as defined in Section 280G, provided that
the foregoing reduction shall not take place if, prior to the date of the change
in ownership or control of the Company, the Parachute Payments shall have been
approved in a vote satisfying the requirements of Section 280G(b)(5) of the Code
by persons who, immediately before the change in ownership or control, own more
than seventy-five (75%) of the voting power of all outstanding stock of the
Company.

 

13.            Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of California. The venue for
any action relating to this Agreement shall be the federal or state courts
located in Orange County, California, to which venue each party hereby submits.

 

 

 



 4 

 

 

14.            Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been given, when
received, if delivered by hand or by telegram, or three (3) working days after
deposited, if placed in the mail for delivery by certified mail, return receipt
requested, postage prepaid and addressed to the appropriate party at the
following address:

 

Company:

Allied Esports International, Inc.



Attention: Allison Hushek, General Counsel



17877 Von Karman Ave, Suite 300,



Irvine, CA 92614



    Employee:

Frank Ng

__________________

 

Addresses may be changed by written notice given pursuant to this Section;
however any such notice shall not be effective, if mailed, until three (3)
working days after depositing in the mails or when actually received, whichever
occurs first.

 

15.            Other Agreements. This Agreement, together with the Nondisclosure
Agreement, contains the entire agreement between the Parties concerning terms of
employment and supersedes at the effective date hereof any other agreement,
written or oral, except the Plan and the applicable award agreements under such
plans.

 

16.            Modification and Waiver. A waiver by either party of a breach of
any provision of this Agreement shall not operate as or be construed as a waiver
of any subsequent breach thereof. Any modification of this Agreement must be in
writing and signed by both parties.

 

17.            Scope of Remedies. If Employee breaches the covenants contained
in this Agreement, Employee recognizes that irreparable injury will result to
Company, that Company’s traditional remedies at law for damages will be
inadequate, and that Company shall be entitled to injunctive relief ordered by a
judicial court of competent jurisdiction to restrain the continuing breach by
Employee, Employee’s partners, agents, or employees, or any other persons or
entities acting for or with Employee. Company shall further be entitled to seek
remedies in a judicial court of competent jurisdiction for damages, reasonable
attorney’s fees, and all other costs and expenses incurred in connection with
the enforcement of this Agreement, in addition to any other rights and remedies
which Company may have at law or in equity.

 

18.            Binding Effect, Assigns, Successors, Etc. The benefits and
obligations of this Agreement shall inure to the successors and assigns of
Company, to any person or entity which purchases substantially all of the assets
of Company, and to any subsidiary, affiliated corporation, or operating division
of Company. This Agreement is not assignable by Employee.

 

19.            Savings Clause. If any provision, portion or aspect of this
Agreement is determined to be void, or voidable by any legislative, judicial or
administrative action as properly applied to this Agreement, then this Agreement
shall be construed to so limit such provision, portion or aspect thereof to
render same enforceable to the greatest extent permitted by or in the relevant
jurisdiction.

 

20.            Headings. The headings of this Agreement are intended solely for
convenience and reference, and shall give no effect in the construction or
interpretation of this Agreement.

 

21.            Survival. The restrictions on Employee’s post-employment
activities (including Employee’s confidentiality obligations and restrictive
covenants), and those sections of this Agreement that pertain to interpretation
and enforcement of such restrictions, will survive the termination of this
Agreement and/or Employee’s employment and will remain in full force and effect.

 

22.            Execution. This Agreement may be executed in two (2) or more
counterparts, and each such counterpart deemed an original. Original signatures
on copies of the Agreement transmitted by facsimile will be deemed originals for
all purposes hereunder.

 

Signature Page follows.

 

 

 

 

 

 5 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the day and year first written above.

 

COMPANY:

 

Allied Esports International, Inc.

 

By: /s/ Adam Pliska



Adam Pliska, President

 

 

EMPLOYEE:

 

By: /s/ Frank Ng

Frank Ng

 

 

 

 

 

 

 

 

 

 

 



 6 

